[Cite as Elmurr v. Makdessi, 2019-Ohio-1437.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

MALVINA ELMURR, AKA MAKDESSI :

                Plaintiff-Appellant              :
                                                              No. 107273
                v.                               :

JOSEPH MAKDESSI                                 :

                Defendant-Appellee.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: April 18, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DV-17-365915


                                           Appearances:

                Stafford Law Co., L.P.A., Joseph G. Stafford, and Nicole A.
                Cruz, for appellant.

                Paris & Paris, John T. Paris, for appellee.


RAYMOND C. HEADEN, J.:

                  Plaintiff-appellant Malvina Elmurr Makdessi (“Elmurr”) appeals

from the lower court’s granting of a domestic violence civil protection order against

defendant-appellee Joseph Makdessi (“Makdessi”) that did not include the parties’

infant daughter as a protected person. For the reasons that follow, we reverse.
Procedural and Substantive History

              Elmurr arrived in the United States from her native Lebanon in

December 2015 on a 90-day fiancée visa. She and Makdessi were married on

February 6, 2016. In August 2016, Elmurr became a lawful permanent resident.

              On November 18, 2016, Elmurr gave birth to a daughter. Shortly after

their daughter’s birth, Elmurr called police to their house following an altercation

between the parties.

              On February 21, 2017, Elmurr was served with divorce papers from

Makdessi. Divorce proceedings between the parties are ongoing. On February 23,

2017, another incident occurred in which, according to Elmurr, Makdessi wanted to

take the baby from her. Elmurr alleged that Makdessi pulled her out of the

apartment by her hair and attempted to grab the baby from her and from Elmurr’s

mother.

              Elmurr subsequently sought a protection order. She requested that

the trial court issue a domestic violence civil protection order against Makdessi for

the protection of herself and her minor child for a term of five years, the maximum

permissible time for the duration of a protection order under R.C. 3113.31. The trial

court granted an ex parte protection order on February 27, 2017, that listed Elmurr

and her minor child as protected persons.

              A full hearing before a magistrate was held, taking place over three

separate dates: September 1, 2017; January 3, 2018; and January 19, 2018. Both
parties were represented at the hearing, and both parties testified and were cross-

examined. A friend of Makdessi’s, Officer Kenneth Willner (“Willner”) also testified.

                The testimony of both parties makes clear that their marriage was

fraught from its outset. Initially, Makdessi’s mother lived with the couple. This

created tension between the parties, and eventually, at Elmurr’s urging, the couple

moved into their own apartment. Subsequently, Elmurr’s mother moved into the

couple’s apartment.

                At the hearing, Elmurr testified that, over the course of their

marriage, Makdessi had been physically violent and threatening towards her,

engaging in hair pulling, pushing her, rapping on her head with his knuckles, and

drunkenly forcing her to engage in sexual intercourse. Elmurr testified that as a

result of her fear of Makdessi, she began sleeping in a room with her mother and

daughter, separate from Makdessi, and would lock herself inside the room to avoid

him. Elmurr also testified that Makdessi would hold their daughter incorrectly and

left the child unattended outside in the winter for approximately thirty minutes at a

time.

                Following the hearing, the magistrate issued a domestic violence civil

protection order, listing Elmurr as a protected person, to remain in effect until

September 26, 2018. The magistrate made the following findings of fact:

        Petitioner’s testimony is found to be essentially credible with respect to
        the incidents involving herself and Respondent. Respondent’s
        testimony is found to be less than credible. Officer Willner’s testimony
        is found to be essentially credible but somewhat biased in favor of his
        friend, the Respondent. Petitioner’s testimony is sufficient to support
      a finding that Respondent committed domestic violence as defined in
      O.R.C. 3113.31 and that the Petitioner is in danger of domestic violence.
      The Court further finds that there was insufficient credible evidence
      presented that warranted the parties’ minor child be protected.

                On February 14, 2018, Elmurr filed preliminary objections to the

magistrate’s decision. On April 9, 2018, Elmurr filed supplemental objections to the

magistrate’s decision.

                On May 15, 2018, the trial court overruled Elmurr’s objections and

adopted the magistrate’s decision. The trial court reiterated that absent credible

evidence, the minor child would not be listed as a protected person. Further, the

court stated:

      Furthermore, the Court notes there is a pending Motion to Modify
      Temporary Parental Rights (Pre-Decree) #409440 in the divorce
      proceedings (Case No.: DR 17 365747) filed by Plaintiff/Father.

      The Court has jurisdiction to modify parental rights and
      responsibilities and visitation orders in the divorce proceedings and all
      issues regarding the parties’ minor child are under the jurisdiction of
      Case No.: DR 17 365747.

                Elmurr now appeals, presenting two assignments of error for our

review.

Law and Analysis

                In her first assignment of error, Elmurr argues that the trial court

erred and abused its discretion in failing to include the parties’ minor child as a

protected person on the protection order. In her second assignment of error, she

argues that the trial court abused its discretion in ordering that the terms of the

protection order be effective until September 26, 2018. Elmurr continues to seek a
protection order for herself and her minor child for a duration of five years, the

statutory maximum.

              R.C. 3113.31 authorizes a trial court to issue a domestic violence civil

protection order where the petitioner has presented sufficient credible evidence to

support a finding that the respondent had engaged in acts or threats of domestic

violence. Allan v. Allan, 8th Dist. Cuyahoga No. 101212, 2014-Ohio-5039, ¶ 14.

Thus, challenges to the issuance of a protection order are essentially challenges to

the manifest weight of the evidence, in which appellate courts “must be guided by

the presumption that the findings of the trier of fact were indeed correct.” Seasons

Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). The rationale

for this presumption is that “the trial judge is best able to view the witnesses and

observe their demeanor, gestures and voice inflections, and use these observations

in weighing the credibility of the proffered testimony.” Id.

              Because courts are expressly authorized to “craft protection orders

that are tailored to the particular circumstances,” challenges to the scope of a

protection order are reviewed for abuse of discretion. M.D. v. M.D., 8th Dist.

Cuyahoga Nos. 106581 and 106758, 2018-Ohio-4218, ¶ 45, citing Allan, quoting

Reynolds v. White, 8th Dist. Cuyahoga No. 74506, 1999 Ohio App. LEXIS 4454

(Sept. 23, 1999). “An abuse of discretion connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary, or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983). When applying the abuse of discretion standard, a reviewing court may not
substitute its judgment for that of the trial court. Berk v. Matthews, 53 Ohio St.3d

161, 169, 559 N.E.2d 1301, 1308 (1990).

               Because both assignments of error challenge the scope of the

protection order, we review both for abuse of discretion. We turn first to Elmurr’s

second assignment of error, in which she challenges the duration of the protection

order.

               R.C. 3113.31(E)(1)(d) provides that a protection order “may

[t]emporarily allocate parental rights and responsibilities for the care of, or establish

temporary parenting time rights with regard to, minor children, if no other court has

determined, or is determining, the allocation of parental rights and responsibilities

for the minor children or parenting time rights.” R.C. 3113.31(E)(3)(b) provides that

such an order “shall terminate on the date that a court in an action for divorce,

dissolution of marriage, or legal separation brought by the petitioner or respondent

issues an order allocating parental rights and responsibilities for the care of

children.” A court issuing a protection order is statutorily permitted to issue

temporary orders allocating parental rights and responsibilities in order to stop

domestic violence, but the statute does not vest the court with authority to modify

the allocation of parental rights and responsibilities in the CPO proceeding.

Dowhan v. Dowhan, 11th Dist. Lake No. 2012-L-065, 2013-Ohio-4097, ¶ 14, citing

Yazdani-Isfehani v. Yazdani-Isfehani, 170 Ohio App.3d 1, 2006-Ohio-7105, 865

N.E.2d 924, ¶ 23 (4th Dist.), citing Signer v. Signer, 8th District Cuyahoga No.

85666, 2006-Ohio-3580, ¶ 19.
               As an initial matter, we must acknowledge the unique procedural

posture of this case. The trial court adopted the magistrate’s decision and issued the

protection order on May 15, 2018. Elmurr appealed on June 4, 2018, challenging

both the duration and scope of the order.         The order was set to expire on

September 26, 2018. On September 19, 2018, Elmurr filed a motion to modify the

order in the trial court, seeking to extend the duration of the order. The trial court

has not ruled on that motion, pending this appeal.

               Generally, an appeal from an expired domestic violence civil

protection is moot unless the appellant can demonstrate legal collateral

consequences. Cyran v. Cyran, 152 Ohio St.3d 484, 2018-Ohio-24, 97 N.E.3d 487,

¶ 14. Here, Elmurr’s challenge to the protection order is in part based on its

duration; the expiration date of the order was less than five months after its adoption

by the trial court. Where an order may have expired during the pendency of an

appeal by a petitioner challenging the duration of the order, the appeal is not moot.

A case becomes moot when parties “‘lack a legally cognizable interest in the

outcome.’” Id., quoting Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23

L.Ed.2d 491 (1969). Because the thrust of Elmurr’s argument is that she has an

ongoing interest in enjoying the benefits of a domestic violence civil protection

order, we find an actual legal controversy overcoming any alleged mootness of this

appeal.
               In her second assignment of error, Elmurr argues that the trial court

abused its discretion in ordering that the terms of the civil protection order be

effective until September 26, 2018. We agree.

               The lower court found that Elmurr had presented credible evidence

that Makdessi had committed domestic violence as defined in R.C. 3113.31, and that

she was in danger of future domestic violence. After a thorough review of the record,

this court has been unable to find any evidence supporting the trial court’s

determination of September 26, 2018 as the date of the expiration of the civil

protection order. In particular, we found no evidence in the record to conclude that

Elmurr would no longer face this danger from Makdessi after September 26, 2018.

R.C. 3113.31(g) expressly provides that “[t]he remedies and procedures provided in

this section are in addition to, and not in lieu of, any other available civil or criminal

remedies.” While we recognize that civil divorce proceedings between the parties

are ongoing as of the date of this appeal, that fact alone does not warrant a

conclusion that the protection order was appropriately limited in duration. See

Parker v. Parker, 1st Dist. Hamilton No. C-130658, 2014-Ohio-5516. Further, the

Ohio Supreme Court has held that because violence against a former spouse may

not stop with a separation, there are strong policy reasons to extend protection

orders even after a divorce has become final. Felton v. Felton, 79 Ohio St.3d 34, 41,

679 N.E.2d 672 (1997). Based on the record, we can only conclude that the

September 26, 2018 expiration date was chosen by the court out of premature

deference to divorce proceedings that remain ongoing. We find this date to be
arbitrary.   For the reasons described above, a final judgment in the divorce

proceedings would not necessarily negate Elmurr’s need for protection from

Makdessi. Even if it did, though, there has been no such final judgment in the

divorce proceedings. Further, we recognize the statutory limitations of a protection

order relative to a court’s custody determination for the couple’s child. However,

because the court has not made a preclusive custody determination in the divorce

proceedings between the parties, these statutory limitations relating to the couple’s

child are inapplicable and do not justify the seemingly arbitrary September 26, 2018

date selected by the trial court as the expiration date of the civil protection order.

The statutory limitations relating to the couple’s child are even less applicable where

the trial court failed to include the minor child as a protected person on the order.

For these reasons, in the absence of credible evidence in the record indicating that

the   danger   precipitating   the   civil   protection   order   will   pass   as   of

September 26, 2018, we find that the trial court’s decision to impose a protection

order for a duration of time less than the amount of time requested by Elmurr — the

statutory maximum of five years — was an abuse of discretion.

               We turn next to Elmurr’s first assignment of error, in which she

argues that the trial court abused its discretion in failing to include her infant

daughter as a protected person on the protection order.

               R.C. 3113.31(A)(1)(a)(iii) defines domestic violence as “committing

any act with respect to a child that would result in the child being an abused child,

as defined in section 2151.031 of the Revised Code.” An abused child is defined as,
inter alia, any child who is “endangered” as defined in R.C. 2919.22. R.C. 2919.22,

in turn, provides that one endangers a child by “creat[ing] a substantial risk to the

health or safety of the child, by violating a duty of care, protection, or support.”

               Here, the trial court found sufficient credible evidence that Makdessi

had engaged in acts of domestic violence against Elmurr. This finding was made

solely on the basis of Elmurr’s testimony, which included multiple accounts of

physical violence against her within close proximity of their daughter. At the time

of the hearings in this case, the child was an infant, and Elmurr was still

breastfeeding her. Further, Elmurr testified that she feared for her daughter’s safety

and welfare, and she believed that Makdessi was using their daughter as a weapon

against her. Even if Elmurr’s testimony did not contain credible evidence that

Makdessi had engaged in acts of domestic violence directly against their daughter,

the testimony was sufficient to conclude that Makdessi had repeatedly created a

substantial risk to his daughter’s health and safety, in accord with R.C. 2919.22, both

by virtue of her proximity to domestic violence and the persistent threat against her

mother. Therefore, we find that it was unreasonable and an abuse of discretion for

the trial court not to include the parties’ infant daughter as a protected person on

the protection order.

               For the foregoing reasons, we sustain Elmurr’s assignments of error

and remand to the trial court for proceedings consistent with this opinion.

               Judgment reversed and remanded to the trial court for proceedings

consistent with this opinion.
      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



RAYMOND C. HEADEN, JUDGE

PATRICIA ANN BLACKMON, P.J., and
ANITA LASTER MAYS, J., CONCUR